Title: To James Madison from Thomas McKean Thompson, 21 March 1803
From: Thompson, Thomas McKean
To: Madison, James


Sir,Secys. Office, 21st. March 1803
Since the reciept of your favr. of the 18th. Ult. the Governor has caused the necessary enquiries to be made relative to the representation of the Minister of his Catholic Majesty “that from reports entitled to attention, there was reason to fear that certain persons in the western parts of Pennsylvania were employed in exciting the people to arm themselves, and to proceed with hostile intentions against the Province of Louisiana” the result of which assures him, that no combination, hostile to the interests of spain, exists in the western parts of Pennsylvania, or in any place on the banks of the western waters, and that no body of men have armed or are arming for the purpose of invading Louisiana. Altho the people of the western parts of the state are very sensibly & materially affected by the present obstruction to their trade down the Mississipi, yet having entire confidence in the administration of the United States, they will patiently & cheerfully wait the issue of the measures that have been adopted by the general Government on this interesting subject.
The Governor directs me to request that you will be pleased to make known to the President, the foregoing communication. I have the honor to be, with great respect your obedient Servant.
T. M. Thompson.
  

   
   FC (PHarH: Governor’s Papers); letterbook copy (PHarH: Secretary of Commonwealth Letterbooks, vol. 5).



   
   See JM to James Garrard, 18 Feb. 1803, and n. 1.


